Citation Nr: 1032197	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-07 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1953 to April 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran presented testimony before the undersigned in May 
2007.  In August 2007, the Board reopened the matter of 
entitlement to service connection for a low back disability and 
remanded the appeal.  In May 2009, the Board reopened the issue 
of service connection for a left knee disability and again 
remanded the appeal.  The case is now returned for appellate 
review. 


FINDINGS OF FACT

1. Spina bifida clearly and unmistakably preexisted service and 
did not increase in disability during service; low back disorder 
was not manifested in active service or for years thereafter and 
is not otherwise etiologically related to such service.

2. A left knee disorder was not manifested in active service or 
for years thereafter and is not otherwise etiologically related 
to such service.


CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2. A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Further, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In November 2004, prior to the initial adjudication of the 
claims, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claims.  Because it was at 
that time understood that the Veteran alleged that his left knee 
disorder was secondary to his claimed denied back disorder, which 
was then finally denied, he was told that he needed to provide 
new and material evidence to substantiate his claims.  He was 
also informed that VA would attempt to review his claim and 
determine what additional information was needed to process his 
claim, schedule a VA examination if appropriate, obtain VA 
medical records, obtain service records, and obtain private 
treatment reports as indicated.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating, should his service connection claims be granted, in July 
2009.  This notice also provided necessary notice relevant to 
secondary service connection and new and material evidence under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Veteran had 
actual knowledge of the rating element of his claims.  The RO 
readjudicated the claims in a June 2010 Supplemental Statement of 
the Case.  Therefore, the Board finds that adequate notice was 
provided to the appellant prior to the transfer and certification 
of his case to the Board and that such notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c).

In this regard, the Board observes that in two remands, the Board 
directed the RO to conduct additional evidentiary development 
with respect to the Veteran's claims.  Specifically, the Board 
directed the RO to provide Kent notice and secondary service 
connection notice relevant to the left knee claim, to order VA 
examinations to determine the nature and etiology of the low back 
and left knee disorders, and to adjudicate the left knee claim on 
a new and material basis.  A review of the record indicates that 
the RO has completed, to the extent possible, the development 
requested by the Board in its remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Specifically, as discussed above, the 
ordered notice has been provided.  The VA examinations were 
completed, and the RO readjudicated the claims pursuant to the 
remands.  In July 2009, the Veteran stated that he has no other 
evidence or information to submit.  In July 2010, he submitted an 
additional statement and acknowledged his understanding that the 
Board would again receive his case for appellate review. 

Regarding the examinations, as noted, the Veteran was afforded VA 
examination in August 2008 and again in August 2009.  The Board 
finds that, in this case, the examinations, taken together, are 
adequate for VA purposes and that VA is not obligated to provide 
a third examination.  The examiners' opinions are supported by 
rationale.  38 C.F.R. §§ 3.159(c)(4), 3.385 (2009); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In addition, a review of the 
reports of examination reveals that all subjective and objective 
findings necessary for evaluation of the Veteran's claims were 
observed and recorded.  Thus, together, the examinations appear 
complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Additionally, the Veteran's service treatment records 
and all identified, available post-service medical records 
relevant to the issues on appeal have been obtained.  Therefore, 
the available records and medical evidence have been obtained in 
order to make adequate determinations as to the claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

Analysis

Service connection may be granted for a disease or injury 
resulting in disability that was either incurred in or aggravated 
by active military service.  For the purposes of service 
connection, every Veteran shall be taken to have been in sound 
condition when accepted into service, except for defects or 
disorders noted at the time of enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

A disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The record before the Board contains service treatment records 
and post-service medical records, as well as contentions, 
statements, and testimony, which will be addressed as relevant.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of 
all evidence is not required when the Board has supported its 
decision with thorough reasons and bases regarding the relevant 
evidence).

Based on a thorough review of the record, and for reasons as 
explained below, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service connection 
for either a low back disability or a left knee disability.

The Veteran contends that he developed a low back disorder while 
in service when he crawled inside a "C119 auxiliary power unit" 
inside an aircraft and he was required to twist and turn, which 
affected his back.  See transcript of hearing at page 3 or T. at 
3.  He did not seek medical attention at that time but did seek 
it later in service, in early 1957, reportedly because his back 
symptoms were occurring too frequently.  See T. at 4-5.  He 
received an X-ray at that time but was nonetheless sent out of 
the country immediately after that.  On his return, he was sick 
and in hospital for 5-6 days until his discharge, at which time 
he told the doctor he was okay, because he wanted to see his wife 
and child, who were waiting for him.  As a result, he missed the 
follow-up appointment concerning his back.  Id.  Following 
service separation, he continued to experience back pain.  He 
eventually sought treatment, which was through VA, at which time 
VA advised him that his back problem was spina bifida.  T. at 6.  
(VA decided that the Veteran's back problem was congenital or 
developmental spina bifida in a January 1996 rating decision.)  
The Veteran acknowledged that he had spina bifida but felt that 
it was irrelevant to his claim, and that his back got worse by 
the work that he did in service.  He said that he had learned 
that millions of people had it, that it was an opening that 
closed as one matured, and it meant nothing.  T. at 9.  

Regarding his left knee, the Veteran did not know the cause, but, 
he testified, something cracked in the knee, paining him for the 
first time, in service.  However, he was always able to unlock 
it, and he was able to handle it, paying no attention to it until 
1989.  When the lateral meniscus broke, the Veteran underwent 
knee surgery.  He felt that the nature of his work in service, 
twisting around, working up in aircraft engines, caused the knee 
problem.  However, his knee problem was not that bad in service, 
and he did not seek treatment for it in service.  T. at 10-11.  
The first time he sought treatment for his left knee was when it 
broke and he underwent VA surgery for it in 1989.  However, 
continuously since service, he had had left knee locking, which 
caused pain.  T. at 12.  He had not received left knee treatment 
in the year preceding the hearing.  T. at 13.  Since his knee 
repair in 1989, his knee had been fine.  T. at 15.  

The Veteran's April 1953 service enlistment examination was 
negative for relevant abnormality.  His discharge examination 
report is dated March 4, 1957, and shows his spine and lower 
extremities to be normal, although he gave a medical history of a 
"trick" left knee.  He denied any other medical or surgical 
history.  On March 18, 1957, the Veteran complained of the onset 
of low back pain around March 1, 1957, although he had had some 
symptoms over the past year.  The clinical impression was 
lumbosacral sprain.  He was told to get an X-ray and he was asked 
to return in one week.  A March 20, 1957, X-ray of the 
lumbosacral spine revealed spina bifida of the S-1 segment.  The 
next entry, however, is a USAF Hospital entry dated March 29, 
1957, showing a diagnosis of rule-out appendicitis and a 
disposition to hospital.  Morning reports have been received 
showing that the Veteran was excused from duty March 29, 1957, 
and April 2, 1957.  His discharge was effective April 2, 1957. 

VA treatment records dated in October 1989 show that the Veteran 
then underwent arthroscopy and arthrotomy of the left knee with 
lateral meniscectomy due to internal derangement of the left 
knee.  The Veteran gave a history that he originally injured the 
knee at age 20 with a twisting injury but did not seek treatment 
at that time.  Since then, he reportedly had had a chronic 
problem with locking of the knee but had always been able to get 
it unlocked.  

During 2004 and 2005, the Veteran received VA treatment for, 
among other things, low back pain.  He attributed the cause of 
his pain to working on aircraft 50 years before.  He was said to 
have moderate spondylosis with multilevel disc degeneration and 
left sacroiliac joint dysfunction.

In July 2005, the Veteran received a private neurological 
evaluation for lumbar spinal stenosis with a history of spina 
bifida which, by his history, had very little to do with his low 
back pain.  The Veteran also gave a history of consistent pain in 
his low back for 50 years.  The private neurologist reviewed a 
May 2005 VA MRI and noted multilevel degenerative disc disease 
from L1-2 through L2-3, L3-4, and L4-5.  The neurologist also 
noted significant spinal stenosis in the central canal at L3-4 
and L4-5 and lateral stenosis at L5-S1 off to the left.  The 
impression, after physical examination, was signs and symptoms 
compatible with neurogenic claudication, probably lumbar spinal 
stenosis, most notably at L3-4 and L4-5, although with the 
Veteran's history of smoking, the neurologist also wondered about 
arterial insufficiency and concerns about his dyspnea.  Lumbar 
epidural steroid injections were prescribed.  

In May 2007, the Veteran's ex-wife provided a statement to the 
effect that their marriage had been from 1954 to 1967, and that 
the Veteran started to complain of his back paining him in 1955.  
She also recalled events as follows:  He had fallen while working 
on the planes on the base in 1955 or 1956.  He received treatment 
in 1956 or 1957.  He was to go back to the doctors for his back 
in 1957 but he got sick and was hospitalized until discharge.  

L.M. provided a statement in May 2007.  She had known the Veteran 
since 1966.  At that time, he had a slight sideways curve of his 
back.  He told her that the back problem started in the Air 
Force.  In 1972, she took him to see an orthopedic doctor for 
treatment, but he received minimal relief.  His back never 
improved in the next two years that she was with him.

D.W. provided a statement that also appears to have been received 
in May 2007.  D.W. had known the Veteran since 1957.  The Veteran 
stopped by his house at times, complained about his back problem, 
and said that it started when he was in service and seemed to be 
getting worse.  The Veteran reportedly finally quit his job with 
I.B.M., as the physical demands of his job, which involved heavy 
lifting, were too much.  

An August 2008 VA examination resulted in a medical opinion that 
the Veteran's current degenerative joint disease/degenerative 
disc disease of the lumbar spine was less likely as not (less 
than 50/50 probability) caused by or a result of service.  There 
was only one note of low back problems in service, and the X-ray 
done then revealed spina bifida, which was congenital and not 
related to the current problem.  The current back problem was 
first documented in the records on file in 2004, and there was no 
documentation of ongoing back problems from 1957 to 2004.  

In April 2009, the Veteran submitted a statement that his back 
problem was documented in 1995.  It is noted that he claimed 
service connection for his back problem for the first time in 
1995.  

An August 2009 VA examination was also conducted.  The Veteran 
gave a history of his low back and left knee problems consistent 
with his hearing testimony reviewed above.  Notably, regarding 
his left knee, he reiterated that he did not have current left 
knee symptoms.  He said that after the 1989 surgery, it had not 
bothered him, and he denied pain, flare-ups, and taking medicine 
for the knee.  On physical examination, his left knee showed no 
tenderness or instability.  The low back was painful and 
demonstrated limited range of motion.  The assessment of the low 
back was spin bifida of the lumbar spine.  The examiner noted 
that the Veteran also had some evidence of radiation or 
radiculopathy in the left lower extremity, which could be 
secondary to the spina bifida or the aging process.  This 
condition could not be related or said to be aggravated by 
service, without resort to speculation.  There was no evidence of 
injury or treatment of a chronic condition of the lower back in 
service, and spina bifida was congenital.  The assessment of the 
left knee was internal derangement, status post left lateral 
meniscectomy.  This could not be related to or said to be 
aggravated by the service, without resort to speculation, based 
on the available information, with no history of injury or 
chronicity in service.  

Innitially, the Board finds that the presumption of soundness at 
service enrollment is rebutted here by clear and unmistakable 
evidence.  Multiple medical opinions support the conclusion that 
spina bifida preexisted service, and none refute it.  The Veteran 
himself does not deny that his spina bifida preexisted service; 
rather, he denies that it relates to his current back problem, 
which he avers began in service.  As such, for this claim, the 
relevant evidence will be evaluated with regard to whether it 
shows that spina bifida was aggravated by service or whether 
other low back disability may be said to have begun in service.  
A finding that there was no aggravation in service must be 
supported by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.

The Board acknowledges that, since 1989, when the Veteran 
underwent meniscectomy, and since 1995, when he first claimed 
service connection for a back disorder, respectively, he has 
consistently reported the claimed disabilities in connection with 
his military service.  L.M., D.W., and his ex-wife have supported 
his claims.  However, the separation physical examination was 
normal.  Other than reporting a "trick" left knee, he denied 
any pertinent medical history.  The one-time impression of lumbar 
sprain was never shown to be chronic.  No actual disability was 
shown to be related to either the sprain or the reported 
"trick" knee.  Moreover, the earliest clinical record on file 
of any of the aforementioned problems as chronic appears no 
earlier than 1989, for the knee, and 2004, for the back, that is, 
many years following the Veteran's service.  Even giving credence 
to the Veteran's statement that his [post-service] back problem 
was documented in 1995, this, too, was many years after service.  
At no time has a medically trained person attributed a low back 
or left knee disorder to service, to aggravation in service, or 
any incident of service.  Regarding the left knee, the Veteran 
conceded that his knee did not cause him a problem, in the post-
service years, until he sought treatment in 1989.  To the extent 
that now the Veteran is asserting continuity of symptoms related 
to a low back and/or left knee disorder, his statements to this 
effect are not credible.  See 38 C.F.R. § 3.303(b).  

Regarding the Veteran's theory that his low back and left knee 
disorders were directly incurred in service, he argues that they 
are in some way the result of work-related injury in service, 
although no injuries, as such, are shown in the service treatment 
records.  However, it has not been demonstrated that these 
disorders actually have this etiology.  Significantly, at no time 
has a competent medical opinion been offered linking either his 
low back or left knee disorder to some incident or incidents of 
the Veteran's period of active military service, or, in the case 
of his back, to aggravation therein.  For this reason, as 
explained more fully below, service connection for low back and 
left knee disorders must be denied.  

On one hand, the Veteran did seek treatment for his back on one 
occasion in service.  He appears to have been hospitalized for 
other reasons during the week that he was to return for follow-up 
back treatment and then to have been separated from service 
immediately thereafter.  The Board again acknowledges the 
testimony and the statements received regarding the alleged 
origin of the Veteran's low back and left knee disorders.  

However, the Board rejects those allegations to the extent that 
the Veteran seeks to etiologically relate his left knee or low 
back disorders to service.  While the aforementioned individuals, 
as lay persons, are competent to report observable symptoms, they 
are not competent to medically relate, either directly or by 
aggravation, the disorders at issue to service, which is required 
here, because of the internal nature of the disabilities claimed 
and because of the fact pattern here.  The fact pattern here, of 
service records of normal spine and lower extremities one month 
before separation, one-time reports in service of back pain and 
"trick" knee, followed by over 30 years elapsing prior to the 
first post-service treatment for any relevant disorder, belies 
any reasonable possibility of connecting the disorders to 
service, without a medical rationale for finding such a nexus.  
In this case, evidence of nexus to service requires medical 
knowledge, which must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or education.  
Neither the Veteran nor his supportive witnesses possess this 
knowledge.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  Thus, medical evidence of nexus would be required to 
substantiate the claims but is absent in this case.  
Additionally, the Board accords great evidentiary value to the 
2009 VA examination, with its medical finding against any nexus 
to service for either the low back or left knee, and a rationale 
for the Veteran's back complaints, to include age as a possible 
cause.  

Accordingly, the medical evidence in this case presents uniform 
conclusions against incurrence of any left knee disorder in 
service, and against incurrence or aggravation of any back 
disorder in service.  The various notations of the Veteran's 
history do not constitute medical conclusions; they are only the 
Veteran's perceptions.  Regarding the low back, the unchanging 
level of disability (none) actually shown during service also 
supports the conclusion that the spina bifida was not aggravated 
by service.  Accordingly, clear and unmistakable evidence shows 
that the spina bifida was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  The post-service record, of over 30 
post-service years of unchanging level of disability (none), 
related to the left knee, spina bifida, or any other back 
disorder, further supports this conclusion.  

Based on the aforementioned reasons, the Board is unable to 
reasonably associate a low back or left knee disorder, either by 
incurrence or increase in severity, with the Veteran's period of 
active military service or any incident thereof.  The evidence of 
record preponderates against the Veteran's claims, and is, 
therefore, not in equipoise.  Under the circumstances, service 
connection for low back and left knee disabilities must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a left knee disability is 
denied.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


